DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 recites in part “the one or more p-type semiconductors that are provided” should be “the one or more p-type semiconductors 
Claim 5 “contains gallium compound” should be “contains a gallium compound”
Appropriate correction is required.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the text is generally poorly legible or entirely illegible in FIG. 12. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 16 is directed to “A semiconductor system” comprising the semiconductor device according to claim 1, but it is unclear to one having ordinary skill in the art what distinguishes “A semiconductor system” from only the device itself, for instance whether the singular structure of claim 1 when packaged alone is a “system”, or whether the device of claim 1 needs to be integrated with additional components such as a power system, the latter being an established and supported by Applicant’s original disclosure.  Although one having ordinary skill in the art would understand the meaning of a “system” generally, the claimed “semiconductor system” creates undue confusion as to what does and does not fall into the category of a “semiconductor system” and one having ordinary skill in the art would not know the metes and bounds of claim 16 and how claim 16 narrows claim 1 upon which it depends.  For purposes of examination, the term “semiconductor system” is interpreted as integrating the semiconductor device in claim 1 with additional components such as in a power system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,7,8,13,14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2019/0267237 A1 to Yuda et al., “Yuda”.
Yuda discloses a semiconductor device (FIG. 11A,11B), comprising:
an n-type semiconductor layer (1, ¶ [0102],[0103]);
one or more p-type semiconductors (4c or 4a and 4c together, ¶ [0101],[0104],[0105]);
an electrode (3, ¶ [0101]),
the one or more p-type semiconductors (4a,4c) are provided between the n-type semiconductor layer (1) and the electrode (3), and 
at least a part of the one or more p-type semiconductors (portions 4c) is protruded (as pictured) in the electrode (3).

Regarding claim 2, Yuda anticipates the semiconductor device according to claim 1, and Yuda further discloses wherein the one or more p-type semiconductors (4c) are embedded in (i.e. surrounded by) the electrode (3).

Regarding claim 3, Yuda anticipates the semiconductor device according to claim 1, and Yuda further discloses wherein three p-type semiconductors (FIG. 11B shows three annular rings of outer 4a, middle 4c, and inner 4c) are provided between the n-type semiconductor layer (1) and the electrode (3).

Regarding claim 4, Yuda anticipates the semiconductor device according to claim 1, and Yuda further discloses wherein the n-type semiconductor layer (1) contains an oxide semiconductor as a major component (gallium oxide ¶ [0036]).

Regarding claim 5, Yuda anticipates the semiconductor device according to claim 1, and Yuda further discloses wherein the n-type semiconductor layer (1) contains [a] gallium compound as a major component (gallium oxide ¶ [0036]).
 Yuda anticipates the semiconductor device according to claim 1, and Yuda further discloses wherein the one or more p-type semiconductors (4a,4c) is an oxide semiconductor, and wherein the oxide semiconductor contains a Group 13 metal (gallium oxide ¶ [0046]).

Regarding claim 8, Yuda anticipates the semiconductor device according to claim 1, and Yuda further discloses wherein the one or more p-type semiconductors (4a, 4c) contains an oxide semiconductor containing gallium (gallium oxide ¶ [0046]).

Regarding claim 13, Yuda anticipates the semiconductor device according to claim 1, and Yuda further discloses wherein the semiconductor device is a diode (¶ [0107]).

Regarding claim 14, Yuda anticipates the semiconductor device according to claim 1, and Yuda further discloses wherein the semiconductor device is a Junction barrier Schottky diode (i.e. Schottky anode 3 with PN junction between 1 and 4a,4c, ¶ [0101],[0107]-[0110]).

Claims 1,11,12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2014/0048902 A1 to Raj et al., “Raj”.
Regarding claim 1, Raj discloses a semiconductor device (e.g. FIG. 9, ¶ [0014]-[0019]), comprising:
an n-type semiconductor layer (100, ¶ [0020]);
one or more p-type semiconductors (701, ¶ [0040]-[0044],[0049]);
an electrode (801, ¶ [0045]-[0049]),
the one or more p-type semiconductors (701) are provided between the n-type semiconductor layer (100) and the electrode (801), and 


Regarding claim 11, Raj anticipates the semiconductor device according to claim 1, and Raj further discloses wherein the one or more p-type semiconductors (701) are epitaxially grown (Abstract, ¶ [0044],[0004],[0006],[0026]) on the n-type semiconductor layer (100).

Regarding claim 12, Raj anticipates the semiconductor device according to claim 1, and Raj further discloses wherein the one or more p-type semiconductors (701) include a lateral-growth area (portions extending over 101 as pictured, ¶ [0044]-[0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0048902 A1 to Raj et al., “Raj”.
Regarding claim 10, although Raj anticipates the semiconductor device according to claim 1, Raj fails to clearly teach wherein ten or more p-type semiconductors (701) are provided between the n-type semiconductor layer (100) and the electrode (801).
However, Raj shows in FIG. 9 shows nine p-type regions 701 and partial regions on the far left and right.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Raj with ten or more p-type regions as suggested by Raj since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the number of p-type regions determines the overall size of the diode and therefore operating voltages making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0267237 A1 to Yuda et al., “Yuda”.
Regarding claim 15, although Yuda anticipates the semiconductor device according to claim 1, Yuda fails to clearly state wherein the semiconductor device of FIG. 11A,11B is a power device.
Yuda teaches the benefit of gallium oxide devices with reduced electric power loss (¶ [0003]) and the importance of power converters and electric power systems (¶ [0002]) and in high power applications (¶ [0005]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yuda integrated into a power device as generally taught by Yuda in order to benefit from the increase electric power and reduce loss (¶ [0003]).

Regarding claim 16 insofar as definite, although Yuda anticipates semiconductor device according to claim 1, Yuda fails to clearly teach semiconductor system.
However, Yuda teaches the benefit of gallium oxide devices with reduced electric power loss (¶ [0003]) and the importance of power converters and electric power systems (¶ [0002]) and in high power applications (¶ [0005]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yuda integrated into a power system as generally taught by Yuda in order to benefit from the increase electric power and reduce loss (¶ [0003]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0267237 A1 to Yuda et al., “Yuda”, in view of U.S. Patent Application Publication Number 2015/0279927 A1 to Hitora et al., “Hitora”
Regarding claim 6, although Yuda anticipates the semiconductor device according to claim 1, and Yuda teaches wherein the n-type semiconductor layer contains a crystalline oxide semiconductor Yuda fails to clearly state wherein having a corundum structure or a hexagonal structure as a major component.
Hitora teaches corundum-structured crystalline oxide (Abstract).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yuda with corundum structure crystalline oxide as taught by Hitora in order to benefit from low resistances (Hitora ¶ [0009],[0010],[0016],[0032],[0045],[0049]).

Regarding claim 9, although Yuda anticipates the semiconductor device according to claim 1, and Yuda further teaches wherein the one or more p-type semiconductors are oxide semiconductors (¶ [0046]), Yuda fails to clearly anticipates the one or more p-type semiconductors are crystalline oxide semiconductors having a corundum structure or a hexagonal structure.
Hitora teaches corundum-structured crystalline oxide (Abstract).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yuda with corundum structure crystalline oxide as taught by Hitora in order to benefit from low resistances (Hitora ¶ [0009],[0010],[0016],[0032],[0045],[0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication Number 2020/0235234 A1 to Sasaki
U.S. Patent Application Publication Number 2021/0074826 A1 to Watahiki et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891